      Case 2:21-cv-00317-RJC-MPK Document 17 Filed 06/08/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA


VANCE STRADER,                                    )
                                                  )
                      Petitioner,                 )
                                                  )
               vs.                                )   Civil Action No. 21-317
                                                  )
CORPORATION ALLEGHENY COUNTY,                     )
JOSEPH JAMES, and JUDGES IN THE                   )
SUPERIOR COURT AND THE SUPREME                    )
COURT,                                            )
                                                  )
                      Respondents.                )

                                             ORDER

       Before the Court is the Report and Recommendation of the Magistrate Judge (ECF No. 2)

recommending that the petition for writ of habeas corpus be dismissed, sua sponte, because the

claims are not cognizable as a federal habeas action. It was further recommended that, to the extent

one is necessary, a certificate of appealability be denied.          Objections to the Report and

Recommendation, the deadline for which was extended twice, were due by April 30, 2021. On June

2, 2021, the Clerk of Court received objections from Petitioner, which the Court directed be marked

as timely filed. (ECF No. 13). The matter is ripe for disposition.

       The district court must make a de novo determination of those portions of the report to which

objections are made. 28 U.S.C. § 636(b)(1)(C); see also Henderson v. Carlson, 812 F.2d 874, 877

(3d Cir.1987). This Court may accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge. The District Court Judge may also receive further

evidence or recommit the matter to the Magistrate Judge with instructions.
          Case 2:21-cv-00317-RJC-MPK Document 17 Filed 06/08/21 Page 2 of 2




          Upon de novo review of the Report and Recommendation and the entire record in this matter,

and finding no reason to depart therefrom, it being clear petitioner is not entitled to the requested

relief, the following order is entered.

          AND NOW, this 8th day of June, 2021, it is hereby ORDERED, ADJUDGED AND

DECREED as follows:

          IT IS ORDERED that the Report and Recommendation (ECF NO. 2) is ADOPTED as the

Opinion of the Court.

          IT IS FURTHER ORDERED that Plaintiff’s petition is hereby DISMISSED WITH

PREJUDICE.         The Clerk of Court shall mark this case CLOSED.

          IT IS FURTHER ORDERED that to the extent one is necessary, a Certificate of

Appealability is DENIED.


                                                   s/Robert J. Colville
                                                   United States District Judge



cc/ecf:          Magistrate Judge Maureen P. Kelly


                 Vance Strader
                 434 Ella Street
                 Pittsburgh, PA 15221
                 (via regular mail)
